Exhibit 10.11

 

AMERICAN SEAFOODS GROUP LLC

CONSULTING AGREEMENT

 

EFFECTIVE DATE: JANUARY 1, 2005

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made by and between AMERICAN
SEAFOODS GROUP LLC (“Group”), a Delaware limited liability company, and SOUTHERN
GROUP, LLC, a Florida limited liability company (“Consultant”).

 

1. Engagement of Services. Group hereby engages Consultant to render the
services set forth on EXHIBIT A (“Services”). Services will be provided to Group
on an as-needed basis. Consultant shall be available to render services to Group
at reasonable business hours on normal business days upon reasonable notice in
advance by Group.

 

2. Compensation. Group will pay Consultant One Hundred Seventy-Five Thousand
Dollars ($175,000) per annum for Services rendered pursuant to this Agreement,
such amount to be paid monthly in arrears on the first day of each month during
the Initial Term (as defined in Section 9.1) or any Renewal Term (as defined in
Section 9.1) hereof. Consultant will be reimbursed only for expenses which have
been approved in advance by Group, provided Consultant has furnished such
documentation for authorized expenses as Group may reasonably request. Upon
termination of this Agreement by Group pursuant to Section 9.2(i) either during
the Initial Term or any Renewal Term, Consultant will be entitled to receive an
amount equal to the total fees payable under this Agreement less any fees
already paid pursuant hereto. Upon termination of this Agreement by Group
pursuant to Section 9.2(ii), Consultant will be paid only those fees earned
through the date of termination.

 

3. Ownership of Work Product. Consultant hereby agrees to assign to Group all of
its right, title and interest in and to any work product created by Consultant,
or to which Consultant contributes, arising from the work performed by
Consultant pursuant to this Agreement (the “Work Product”), including all
copyrights, trademarks and other intellectual property rights contained therein.
Consultant agrees to execute, at Group’s request and expense, all documents and
other instruments necessary to effectuate such assignment. In the event that
Consultant does not, for any reason, execute such documents within a reasonable
time of Group’s request, Consultant hereby irrevocably appoints Group as
Consultant’s attorney-in-fact for the purpose of executing such documents on
Consultant’s behalf, which appointment is coupled with an interest. Nothing
contained herein this Agreement, shall affect the rights of Consultant to
maintain ownership rights in any work product created by Consultant during the
Initial Term or any Renewal Term of this Agreement that does not arise from the
work performed by Consultant pursuant to this Agreement (the “Non-Work
Product”).

 

4. Artist’s and Moral Rights. If Consultant has any rights, including without
limitation “artist’s rights” or “moral rights,” in the Work Product which cannot
be assigned, Consultant agrees to waive enforcement worldwide of such rights
against Group. In the event that Consultant has any such rights, that cannot be
assigned or waived, Consultant hereby grants to Group an exclusive, worldwide,
irrevocable, perpetual license to use, reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known of later developed.

 

5. Representations and Warranties.

 

5.1 Representations and Warranties of Consultant. Consultant represents and
warrants that: (a) Consultant has the right and unrestricted ability to assign
the Work Product to Group as set forth in Section 3 (including without
limitation the right to assign any Work Product created by Consultant’s
managers, employees or contractors), (b) to the best of knowledge of the
Consultant, the Work Product wilt not infringe upon any copyright, patent,
trademark, right of publicity or privacy, or any other proprietary right of any
person, whether contractual, statutory or common law, and (c) Consultant has
obtained all the necessary permits, authorizations and licenses to conduct
Consultant’s business for Group. Consultant agrees to indemnify Group from any
and all damages, costs,

 

1.



--------------------------------------------------------------------------------

claims, expenses or other liability (including reasonable attorneys’ fees)
arising from or relating to the breach or alleged breach by Consultant of the
representations and warranties set forth in this Section 5.1.

 

5.2 Representations and Warranties of Group. Group acknowledges and represents
that Consultant shall have the right pursuant to Section 3 to maintain ownership
rights in any Non-Work Product created by Consultant during the Initial Term or
any Renewal Term of this Agreement. Group agrees to indemnify Consultant from
any and all damages, costs, claims, expenses or other liability (including
reasonable attorneys’ fees) arising from or relating to the breach or alleged
breach by Group of the representations and warranties set forth in this Section
5.2 should Group pursue ownership rights in any intellectual property that is
finally adjudged to be Non-Work Product by an arbitrator pursuant to Section 17
hereof.

 

6. Independent Contractor Relationship. Consultant’s relationship with Group is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which Group may make available to its employees, but will be able, at
Consultant’s own expense, to continue Consultant’s COBRA coverage through Group
for the statutorily prescribed period. Consultant is not authorized to make any
representation, contract or commitment on behalf of Group unless specifically
requested or authorized in writing to do so by a Group officer. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement. Consultant is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. No part of Consultant’s compensation will be subject to withholding
by Group for the payment of any social security, federal, state or any other
employee payroll taxes. Group will regularly report amounts paid to Consultant
by filing Form 1099-MISC with the Internal Revenue Service as required by law.

 

7. Confidential Information. Consultant agrees to hold Group’s Confidential
Information in strict confidence and not to disclose such Confidential
Information to any third parties. “Confidential Information” as used in this
Agreement shall mean all information disclosed by Group to Consultant that is
not generally known in Group’s trade or industry and shall include, without
limitation, (a) concepts and ideas relating to the development and distribution
of content in any medium or to the current, future and proposed products or
services of Group or its subsidiaries or affiliates; (b) trade secrets,
drawings, inventions, know-how, software programs, and software source
documents; (c) information regarding plans for research, development, new
service offerings or products, marketing and selling, business plans, business
forecasts, budgets and unpublished financial statements, licenses and
distribution arrangements, prices and costs, suppliers and customers; (d)
existence of any business discussions, negotiations or agreements between the
parties; and (e) any information regarding the compensation of employees,
contractors or other agents of Group or its subsidiaries or affiliates.
Confidential Information also includes proprietary or confidential information
of any third party who may disclose such information to Group or Consultant in
the course of Group’s business. Consultant’s obligations set forth in this
Section 7 shall not apply with respect to any portion of the Confidential
Information that Consultant can document by competent proof that such portion:
(a) was in the public domain at the time it was communicated to Consultant by
Group; (b) entered the public domain through no fault of Consultant, subsequent
to the time it was communicated to Consultant by Group; (c) was in Consultant’s
possession free of any obligation of confidence at the time it was communicated
to Consultant by Group; (d) was rightfully communicated to Consultant free of
any obligation of confidence subsequent to the time it was communicated to
Consultant by Group; (e) was developed by employees or agents of Consultant
independently of and without reference to any information communicated to
Consultant by Group; or (f) was communicated by Group to an unaffiliated third
party free of any obligation of confidence. In addition, Consultant may disclose
Group’s Confidential Information in response to a valid order by a court or
other governmental body, as otherwise required by law. All Confidential
Information furnished to Consultant by Group is the sole and exclusive property
of Group or its suppliers or customers. Upon request by Group, Consultant agrees
to promptly deliver to Group, the original and any copies of such Confidential
information.

 

8. No Conflict of Interest. During the Initial Term and any Renewal Term of this
Agreement, Consultant will not accept work, enter into a contract, or accept an
obligation from any third party, inconsistent or incompatible with Consultant’s
obligations, or the scope of services rendered for Group, under this Agreement.
For

 

2.



--------------------------------------------------------------------------------

purposes of determining a conflict of interest, the scope of services to be
rendered by Consultant to Group include services relating to (a) marketing,
harvesting, processing and development of Alaskan pollock; (b) marketing,
harvesting, processing and development of catfish; (c) marketing, processing and
development of value added groundfish products and related breading and batter;
and (d) processing of scallops (the “Scope of Services”). It is agreed and
understood by the parties that, unless prohibited by a separate agreement,
Consultant shall have the option during the Initial Term and any Renewal Term to
accept work, enter into a contract, accept an obligation or enter into any
business venture or relationship relating to matters outside the Scope of
Services rendered to Group. Further, Consultant warrants that there is no other
contract or duty on its part inconsistent with this Agreement. Consultant agrees
to indemnify Group from any and all loss or liability incurred by reason of the
alleged breach by Consultant of any services agreement with any third party.

 

9. Term and Termination.

 

9.1 Term. The initial term of this Agreement is for one (1) year from the
Effective Date set forth above (the “Initial Term”), unless earlier terminated
as provided in this Agreement. Thereafter, this Agreement will automatically
renew on its anniversary date, for one (1) year terms (each a “Renewal Term”),
unless Group or Consultant provides thirty (30) days written notice prior to any
such anniversary date that the Agreement shall not renew.

 

9.2 Termination by Group. Group may terminate this Agreement (i) with or without
cause, at any time upon thirty (30) days prior written notice to Consultant; or
(ii) (A) upon thirty (30) days written notice in the event of a material breach
by Consultant of this Agreement, provided that, such breach remains uncured at
the end of such thirty (30) day period; or (B) immediately upon Consultant’s
material breach of Sections 7 (“Confidential Information”) or 10
(“Noninterference with Business”).

 

9.3 Survival. The rights and obligations contained in Sections 3 (“Ownership of
Work Product”), 4 (“Artist’s and Moral Rights”), 5 (“Representations and
Warranties”), 7 (“Confidential Information”) and 10 (“Noninterference with
Business”) will survive any termination or expiration of this Agreement.

 

10. Nonsolicitation/Noninterference. During this Agreement, and for a period of
two (2) years immediately following its termination, Consultant agrees not to
(i) solicit or induce any employee or independent contractor to terminate or
breach an employment, contractual or other relationship with Group; or (ii)
interfere with Group’s relationship with any employee or independent contractor.

 

11. Successors and Assigns. Consultant may not subcontract or otherwise delegate
its obligations under this Agreement without Group’s prior written consent.
Group may not subcontract or otherwise delegate its obligations under this
Agreement without Consultant’s prior written consent; provided, however, that in
the case of the sale of all or substantially all of the assets or interest of
Group, Group may delegate its obligations under this Agreement to the purchaser
of all or substantially all of the assets or interest. Subject to the foregoing,
this Agreement will be binding on the assigns of Consultant and Group.

 

12. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth below or such other
address as either party may specify in writing.

 

If to Consultant:

 

Southern Group, LLC

P.O. Box 669

Marco Island, Florida 34146

Telephone: 206-972-8511

Facsimile: (239) 389-2078

Attn: Jeffrey W. Davis

 

3.



--------------------------------------------------------------------------------

If to Group:

 

American Seafoods Group, LLC

Marketplace Tower

2025 1st Avenue, Suite 1200

Seattle, Washington 98121

Telephone: (206) 374-1515

Facsimile: (206)374-1516

Attn: General Counsel

 

13. Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Washington, as
such laws are applied to agreements entered into and to be performed entirely
within Washington between Washington residents.

 

14. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

15. Waiver. The waiver by Group of a breach of any provision of this Agreement
by Consultant shall not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

 

16. Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Group for
which there will be no adequate remedy at law; and, in the event of such breach,
Group will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

 

17. Arbitration. Any dispute, claim or controversy of whatever nature, including
but not limited to the issue of arbitrability, and including but not limited to
any claim based on contract, tort or statute, arising out of or relating to this
agreement, including but not limited to a claim of a breach thereof, shall be
settled by arbitration by a single arbitrator, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The parties will attempt to agree on a single arbitrator. If they are
unable to do so then any party may apply to the Superior Court of King County,
Washington for appointment of a single arbitrator pursuant to RCW 7.04.050.

 

18. Liaison with Group. Consultant will communicate with Group, and Group will
communicate with Consultant, through the Chairman and CEO of the Group.
Consultant and Group acknowledge and understand that this is the only person who
is authorized to request that Consultant perform services or incur expenses
under this Agreement.

 

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.
Notwithstanding the foregoing, Consultant acknowledges and agrees that Jeffrey
W. Davis continues to be bound by the surviving provisions of his Employment
Agreement with Group. The terms of this Agreement will govern all services
undertaken by Consultant for Group; provided, however, that in the event of any
conflict between the terms of this Agreement and any specific project assignment
agreed to in writing between Group and Consultant, the terms of the applicable
project assignment will control but only with respect to the services set forth
therein. This Agreement may only be changed by mutual agreement of authorized
representatives of the parties in writing.

 

4.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

AMERICAN SEAFOODS GROUP, LLC       SOUTHERN GROUP, LLC By:  

ASG Consolidated LLC, its sole member

                                        By:  

/s/ Jeffrey W. Davis

    By:   American Seafoods Consolidated LLC, its
managing member          

Jeffrey W. Davis, Manager

        By:   American Seafoods Holdings LLC, its sole
member                         By:   American Seafoods, L.P., its managing
member                             By:   ASC Management, Inc., its general
partner                                 By:  

/s/ Bernt O. Bodal

                                   

Bernt O. Bodal, Chairman and CEO

           

 

5.



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF SERVICES

 

Consultant shall render such services as the Group may from time to time
request, including, without limiting the generality of the foregoing:

 

  •   Consulting services related to operations, markets and market conditions,
competitors, mergers and acquisitions;

 

  •   Representation of the Group in industry organizations such as National
Fisheries Institute; and

 

  •   Provision of strategic information.

 

All such preceding services are to be rendered only in connection with the Scope
of Services as defined in Section 8 of this Agreement.

 

6.